DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 02/24/2021 has been entered. Claims 1-22, 27, and 32 are cancelled. Claims 41-44 are newly added. Claims 23-26, 28-31, and 33-44 are pending in this instant application.  Claims 39 and 40 are withdrawn. Claims 23-26, 28-31, 33-38, and 41-44 are currently under examination.   

Priority
This application is a 371 of PCT/AU2017/051266 filed on 11/17/2017 and claims foreign priority of AUSTRALIA 2016904727 filed on 11/18/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group I invention (claims 23-26, and 37, and amended or newly added claims 28-31, 33-36, and 41-43, depending from claim 23; and claims 38 and 44, depending from claim 37) in the reply filed on 02/24/2021 is acknowledged.  The traversal is on the ground(s) that “Traversal of the requirement for restriction between the Group IV and Group I claims is based at least on the fact that each one of the Group IV claims defines a process which use the composition of claim 23 of Group I… Davis does not mention or suggest any composition that includes a suspending agent as claimed… Davis at best describes use of sorbitol or maltitol (not mannitol) for inclusion in the prior art composition as sugar substitutes. Davis does not mention that sorbitol or maltitol described therein could (much less would) act as a suspending agent (i.e., to enhance the suspension of the delivered compound within the chocolate or chocolate substitute matrix). Notwithstanding that Davis describes use of soy lecithin as an emulsifying agent, a skilled reader would immediately understand that an . This is not found persuasive because "Groups I/IV are directed to the same technical feature: the composition of claim 23 comprising: (a) vitamin or Chinese traditional medicines, (b) a compound or dark chocolate or compound or dark chocolate substitute matrix; (c) sweeteners or flavours; and (d) mannitol, sorbitol, or a surfactant properties to assist in emulsifying or solubilizing the added compound, wherein the composition is prepared in the absence of water. The technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Davis (US Patent Application Publication No. 2013/0004604, published on January 3, 2013, also listed in IDS filed on 05/16/2019), who teach an edible, chewable composition includes a delivery system comprising a delivery vehicle in the form of a molded or formed solid dark chocolate candy, and a pharmaceutical and/or nutritional supplement as an active ingredient contained within the chocolate candy. The active ingredient may include as botanical (including Chinese botanical) and herbal extracts, and antioxidants, or any combination of food supplements such as vitamins. In general, dark chocolate consists of sugar, cocoa butter, cocoa liquor, and vanilla (optional). An emulsifying agent such as soy lecithin may be added to improve the texture of the chocolate. The chocolate liquor may be made from natural and/or artificial sugar substitutes such as, aspartame, sucralose, neotame, acesulfame potassium, stevia, xylitol, sorbitol, maltitol, or lactitol. A method of preparing a chewable solid dark chocolate candy comprising preparing a chocolate liquor by blending the necessary ingredients for the desired type of chocolate, adding the active ingredient to the chocolate liquor, conching the chocolate liquor with the active ingredient to achieve the desired taste and texture, and then tempering the chocolate (page 4/7, [0015-0017, 0024, and 0025]; page 5/7, [0031]). Therefore, the technical feature of Groups I/IV cannot be a special technical feature over the a priori ,” that is, before considering the claims in relation to any prior art, or may only become apparent “ a posteriori ,” that is, after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.“ (see MPEP § 1850 [R-08.2017], 37 CFR 1.475, II). Furthermore, as indicated in MPEP, only independent claims are considered. 
Claims 39 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/24/2021. Thus, claims 23-26, 28-31, 33-38, and 41-44 are currently under examination.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
Three information disclosure statements (IDS) filed on 05/16/2019 and 09/04/2020 have been considered.

Claim Objections
s 26, 31, and 42-44 are objected to because of the following informalities: In claim 26, insert the missing word “further” immediately before the recitation “includes a firming agent” (line 2). In claims 31 and 43, change the incorrect recitation “claim 23, comprising” (line 2 of claim 31; line 1 of claim 43) to “claim 23, wherein the composition or product comprises”. In claim 42, change the incorrect recitation “carob mass” (last line) to “carob or cocoa mass, correspondingly” because cocoa is also recited in the preceding clause. In claim 44, change the incorrect recitation “claim 38, comprising” (line 1) to “claim 38, wherein the method comprises”. Appropriate correction is required.

Note: The recitations “A composition” in the beginning of claims 24-26, 28-31, 33-36, and 41-43, and “A method” in the beginning of claims 38 and 44, are suggested to be changed to “The composition” and “The method”, respectively, according to MPEP 608.01(n) [R-10.2019][IV. CLAIM FORM AND ARRANGEMENT].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26, 28-31, 33-37, and 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 33, 35 and 36 depend from claim 23.
s 23-26, 28-31, 34, 37, and 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claims 23-26, 28-31, 34, 37, and 41-43 recite “at least a compound (or the compound of (a)) to be delivered to a subject” (claims 23, 30, 31, 34, and 41), “(b) a compound (or the compound)… or compound” (claim 23, 31, and 43), “a masking agent (or the masking agent)” (claims 23, 25, 29, and 37), “a suspending agent (or the suspending agent)” (claims 23, 25, 29, and 37), “the compound” (claims 24, 28, and 42), “a firming agent” (claim 26 and 37), and/or “a surfactant” (claim 37), which are not specifically defined in the specification and thus encompass any compound that carries properties as active agent, masking agent, suspending agent, firming agent, and/or surfactant, for example, polyethylene glycol. It is confusing when the claimed active agent, masking agent, suspending agent, firming agent, and surfactant are directed to the same agent or species that are overlapping in scope. Also, it is not clear if “the compound” in claims 24, 28, 31, 42, and 43 refers to compound of (a) or (b) in preceding claims. Furthermore, the recited “at least a compound (or the compound of (a)) to be delivered to a subject” is very broad and encompasses masking agent, suspending agent, firming agent, and/or surfactant. Overall, it is not clear what the “chocolate or chocolate substitute composition or product” really encompasses. Applicant is advised to amend the claims according to, for example, the specific recitations of components (a), (b), and (c) in claim 38.   
The term "substantially" (last line of claim 23; line 9 and last line of claim 37), is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is advised to delete the recitation “substantially”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-26, 28-31, 33-36, and 41-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more. The 2019 Revised Patent Subject Matter Eligibility Guidance (issued January 7, 2019)” (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf) and “October 2019 Update: Subject Matter Eligibility (issued October 17, 2019)” (https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), are followed here. The claim is directed to a statutory category, e.g., a composition of matter (Step 1: YES). The claim is then analyzed in Step 2A (Prong one) to determine whether it is directed to any judicial exception. The claims 23-26, 28-31, 33-36, and 41-43 recite a composition comprising (a) a compound to be delivered (or active ingredient, encompassing caffeine), (b) dark chocolate (encompassing cocoa powder), (c) a masking agent (encompassing mannitol), (d) a suspending agent (encompassing lecithin or xanthan gum), and (e) a firming agent (encompassing starch), which are products of nature. Accordingly, the claim is directed to at least one exception (Step 2A, prong one: YES). The claim is then analyzed in Step 2A (Prong two) and is determined that this judicial exception is not integrated into a practical application because there is no indication that mixing them in the recited mass percentage (i.e., at least 40%, 50%, or 70% cocoa mass; about 5 to 20 % dry weight of masking agent; about 0.01 to 10 % dry weight of suspending agent; about 5 to 25 % dry weight of firming agent) changes the structure, function, or other properties of the caffeine, cocoa powder, mannitol, lecithin or xanthan gum, and starch in any marked way. Instead, the caffeine, cocoa powder, mannitol, lecithin or xanthan gum, or 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-26, 29, 30, 34-36, and 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicklasson et al. (US Patent Application Publication No. 2004/0191298, published on September 30, 2004, hereinafter referred to as Nicklasson ‘298).
With regard to structural limitations “A chocolate composition or product comprising: a bitter or unpleasant tasting active ingredient (or sedative or anxiolytic; or midazolam), a dark chocolate (for example, cocoa powder; or at least 40% or 50% cocoa mass), a masking agent (for example, mannitol, maize starch, aspartame, acesulfame-K, sodium chloride, coffee flavor, vanilla flavor, orange flavor, or mint flavor; or about 5 to 20 percent dry weight), a suspending agent (for example, soy lecithin; or about 0.01 to 10 percent dry weight)” (claims 23-25, 34-36, and 41-43), and “further including a firming agent (for example, hydrogenated soybean oil, mannitol, maize starch, or soy lecithin; or about 5 to 25 percent dry weight)” (claims 26, 29, and 30):
  Nicklasson ‘298 disclosed a cocoa-powder-containing pharmaceutical formulations. Example 1:
    PNG
    media_image1.png
    196
    184
    media_image1.png
    Greyscale
. Example 3:
    PNG
    media_image2.png
    200
    174
    media_image2.png
    Greyscale
. Example 8: 
    PNG
    media_image3.png
    200
    174
    media_image3.png
    Greyscale
. The active pharmaceutical ingredients (APis) suitable for intraoral preferred, are the hypnotics flunitrazepam, midazolam, nitrazepam, triazolam, zaleplone, zopiclone, zolpiderm, clometiazole and propiomazine (pages 3/7 to 5/7, [0035, 0041, 0051, 0058, and 0066]). 
Thus, these teaching of Nicklasson ‘298 anticipate Applicant’s claims 23-26, 29, 30, 34-36, and 41-43. The composition of Nicklasson ‘298 meets all structural limitation of claimed composition or product and would carry the same properties, including, “dark chocolate”, “absence of water”, “stable at ambient temperature”, and “firming agent is an emulsifying or solubilizing agent”, required by claims 23 and 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 23-26, 28-31, 33-38, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Nicklasson et al. (US Patent Application Publication No. 2004/0191298, published on September 30, 2004, hereinafter referred to as Nicklasson ‘298) in view of Cherukuri (US patent Application Publication No. 2010/0010101, published on January 14, 2010, hereinafter referred to as Cherukuri ‘101) and Ahmed et al. (US Patent Application Publication No. 2014/0142076, published on May 22, 2014, hereinafter referred to as Ahmed ‘076). Claims 23-26, 29, 30, 34-36, and 41-43 are rejected here because they have been rejected by the primary reference under 102 above.
With regard to structural limitations “A chocolate composition or product comprising: a bitter or unpleasant tasting active ingredient (or sedative or anxiolytic; or midazolam), a dark chocolate (for example, cocoa powder; or at least 40% or 50% cocoa mass), a masking agent (for example, mannitol, maize starch, aspartame, acesulfame-K, sodium chloride, coffee flavor, vanilla flavor, orange flavor, or mint flavor; or about 5 to 20 percent dry weight), a suspending agent (for example, hydrogenated soybean oil, mannitol, maize starch, or soy lecithin; or about 0.01 to 10 percent dry weight)” (claims 23-25, 34-36, and 41-43), “further including a firming agent (for example, hydrogenated soybean oil, mannitol, maize starch, or soy lecithin; or about 5 to 25 percent dry weight)” (claims 26, 29, and 30), “a method includes the steps of: (a) mixing an active ingredient (or midazolam), masking agent (or 
  Nicklasson ‘298 disclosed a cocoa-powder-containing pharmaceutical formulations. Example 1:
    PNG
    media_image1.png
    196
    184
    media_image1.png
    Greyscale
. Example 3:
    PNG
    media_image2.png
    200
    174
    media_image2.png
    Greyscale
. Example 8: 
    PNG
    media_image3.png
    200
    174
    media_image3.png
    Greyscale
. The active pharmaceutical ingredients (APis) suitable for intraoral uptake, preferred, are the hypnotics flunitrazepam, midazolam, nitrazepam, triazolam, zaleplone, zopiclone, zolpiderm, clometiazole and propiomazine (pages 3/7 to 5/7, [0035, 0041, 0051, 0058, and 0066]). For Example 1, a part of the hydrogenated soybean oil is melted. The solid components, i.e. the API if solid (eletriptan hydrobromide is solid), cocoa powder, mannitol, maize starch, aspartame, acesulfame-K, titanium dioxide, sodium chloride and the flavoring agents if solid, are added and mixed. A reduction of particle size of the solid components is performed by milling in a roll-refiner. After the mixture is mixed with the rest of the melted fatty components or remelted, if solidified, and mixed with the rest of the melted hydrogenated soybean oil. A mixing of the melt is performed in a suitable mixer. The liquid components, i.e. the API if liquid, soy lecithin and the flavoring agents if liquid, are added. Tablets or other solid dosage forms are subsequently made using suitable techniques, such as molding, extrusion or congealing, including pastillation. A formulation:
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. The lipid ingredient, being fatty components, may be chosen from one or more of the following compounds: cocoa butter and cocoa butter alternatives, including cocoa butter substitutes; coconut, palm kernel oil; palm oil, shea butter; corn oil, sunflower oil, hybrid sunflower oil, soybean oil. The sweetener may selected from sucrose, aspartame, acesulfame potassium, saccharine, miraculin, monellin, and/or stevioside. The emulsifier/solubiliser is preferably soy lecithin and/or egg lecithin, but may be exchanged for a nonionic surfactant, such as poloxamer (= a central chain of polyoxypropylene flanked by two chains of polyoxyethylene), polyoxyethylene alkyl ether, polyoxyethylene castor oil derivative, polyoxyethylene sorbitan fatty acid ester. The taste modifier is preferably selected from sodium chloride, monosodium glutamate and ammonium glycyrrhizinate. The formulations are administered via the oral route concomitantly with administration APis via one or more other routes, such as through transdermal administration, peroral administration (page 3/7, [0037]; pages 5/7 to 6/7, [0057, 0088-0092, and 0097-0106]).

With regard to the limitation (A) above, Cherukuri ‘101 disclosed a method of preparing a rapid-melt composition comprising the steps of: a) melting at least one binder in an amount from about 0.01 % to about 70% by weight with a salivating agent in an amount from about 0.05% to about 15% by weight, to form a first mixture; b) mixing a therapeutically effective amount of an active ingredient with at least one lubricant to form a second mixture; c) combining said first mixture with said second mixture to form a compressible mixture; and d) compressing said compressible mixture into said rapid-melt composition. The "binder" means at least one ingredient useful in keeping the composition in its state, may include a high melting point fat or waxy material such as lipid materials, polyethylene glycols (PEG), waxes and other fats. Preferably, the composition contains a mixture of binders. The solid binders useful in the compositions have a melting point of about 25 to 90° C. Such lipid materials include, preferably, hydrogenated vegetable oils (such as hydrogenated palm kernel oil), cocoa butter, and cocoa butter substitutes. Examples of liquid binders are, polysaccharides, gum solutions, hydrogenated starch hydrolysates. The "salivating agent" means a material that promotes greater salivation in the user of the compositions. The salivating agent can be an emulsifier. In certain embodiments, the emulsifier used are referred to as a "super emulsifier", including those listed in a) to p) as follows (pages 3/28 to 5/28, [0022-0027, 0050, 0051, and 0054-0057]). o) Reaction products of a natural or hydrogenated castor oil and ethylene oxide. Suitable surfactants include polyethylene glycol-hydrogenated castor oils available under the trade name CREMOPHOR, e.g., CREMOPHOR RH 40 (polyoxyl 40 hydrogenated castor oil) and CREMOPHOR EL (polyoxyl 35 castor oil). Drugs belonging to the categories of benzodiazepines and non-hypnotics may be used with the rapid-melt composition. Examples of benzodiazepines useful for the treatment of insomnia include midazolam, triazolam, oxazepam, temazepam. By adding the active ingredient with the lubricants, the active ingredient is not exposed to the elevated temperatures used to melt the fats and emulsifiers, acting as lubricants (as well as binders) (page 6/28, [0072]; page 8/28, [0092]; page 11/28, [0133 and 0134]).
With regard to the limitation (B) above, Ahmed ‘076 disclosed an oral transmucosal dosage form comprising (a) a primary vehicle comprising (i) a crystallization inhibition agent (CIA) system, and (ii) a drug, wherein the drug is selected from the group consisting of a practically insoluble drug, or sparingly soluble drug; and (b) a secondary vehicle comprising (i) a hydrophilic water soluble component, and (ii) a texturizing agent, wherein said oral transmucosal dosage form is solid at 37° C. In some embodiments, the crystallization inhibition agent is a PEG having a molecular weight greater than or equal to about 1450, or PEG-8000. In some embodiments, the crystallization inhibition agent is selected from the group consisting of hydrogenated vegetable oil, cocoa butter, carnauba wax, beeswax, and combinations thereof. In some embodiments, texturizing agent is one or more of xanthan gum, lecithin, xylitol and sodium alginate. Suitable drugs include anxiolytics & hypnotics, such as midazolam, diazepam, alprazolam, triazolam, ramelteon and buspirone (pages 46/74 to 47/74, [0030, 0037, and 0038]; page 55/74, [0174 and 0177]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic polyoxyethylene alkyl ether and polyoxyethylene castor oil derivative emulsifiers, and the maize starch diluent as taught by Nicklasson ‘298 with a high melting point polyethylene glycol (PEG, or PEG-1450 or PEG-8000), CREMOPHOR RH 40 (polyoxyl 40 hydrogenated castor oil), and xanthan gum, respectively, in view of Cherukuri ‘101 and Ahmed ‘076; and to optimize the temperature and time for melting and mixing to prepare a cocoa-containing rapid-melt oral transmucosal pharmaceutical composition. One would have been motivated to do so poloxamer (= a central chain of polyoxypropylene flanked by two chains of polyoxyethylene), polyoxyethylene alkyl ether, polyoxyethylene castor oil derivative. The maize starch diluent is used in Example 3 to prepare triazolam formulation. Preferred drugs include triazolam and midazolam, (b) Cherukuri ‘101 teaches that the rapid-melt compositions preferably contains a mixture of binders. The solid binders include a high melting point lipid materials or polyethylene glycols. Such lipid materials include, preferably, hydrogenated vegetable oils, cocoa butter, and cocoa butter substitutes. Examples of liquid binders are, polysaccharides, gum solutions. Suitable emulsifier (also as surfactant or binder) include polyethylene glycol-hydrogenated castor oils, CREMOPHOR RH 40 (polyoxyl 40 hydrogenated castor oil). Examples of drugs include midazolam and triazolam, and (c) Ahmed ‘076 teaches that PEG-1450, or PEG-8000 is crystallization inhibition agent and xanthan gum is texturizing agent for preparing an oral transmucosal dosage form containing poorly soluble midazolam or triazolam, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic polyoxyethylene alkyl ether and polyoxyethylene castor oil derivative emulsifiers, and the maize starch diluent as taught by Nicklasson ‘298 with a high melting point polyethylene glycol (PEG, or PEG-1450 or PEG-8000), CREMOPHOR RH 40 (polyoxyl 40 hydrogenated castor oil), and xanthan gum, respectively, in view of Cherukuri ‘101 and Ahmed ‘076; and by optimizing the temperature and time for melting and mixing to prepare a cocoa-containing rapid-melted oral transmucosal pharmaceutical composition, one would achieve Applicant’s claims 23-26, 28-31, 33-38, and 41-44. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623